       Case 4:21-cr-00009 Document 55 Filed on 05/04/21 in TXSD Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 UNITED STATES OF AMERICA                   §
                                            §
 v.                                         §         Criminal No. 4:21-cr-00009
                                            §
 ROBERT T. BROCKMAN                         §


           SUPPLEMENTAL CERTIFICATE OF CONFERENCE ON
          DEFENDANT’S MOTION FOR A PRETRIAL CONFERENCE
      PURSUANT TO THE CLASSIFIED INFORMATION PROCEDURES ACT

        On April 27, 2021, defendant Robert T. Brockman filed his Motion For a Pretrial

Conference Pursuant to the Classified Information Procedures Act (“Motion”) to address

the discovery schedule for classified material involved in this case. (Dkt. No. 52). In

advance of filing the Motion, defense counsel contacted the prosecution team to obtain

their position on the Motion. Specifically, defense counsel wrote:

              We are planning to file a motion requesting that the Court schedule a
              conference pursuant to CIPA § 2 to address the discovery schedule for
              any classified material involved in this case. Please let us know the
              government’s position concerning this request. Thank you.

        That same day, undersigned counsel received a communication from Trial Attorney

Lee Langston, Tax Division, stating in relevant part that, “The government has no objection

to scheduling the conference.”

        On Monday May 3, 2021, Mr. Brockman’s counsel received further emails from

Corey J. Smith, Senior Litigation Counsel, Tax Division, stating in relevant part that Mr.




                                           -1-
     Case 4:21-cr-00009 Document 55 Filed on 05/04/21 in TXSD Page 2 of 3




Langston “was premature in responding to your request in my absence.” Mr. Smith also

referred to a separate email he sent on May 3, 2021, stating in relevant part:

       For the record, the government does object to a pre-trial conference on these
       matters until it is determined if counsel possesses the appropriate security
       clearances, and/or until all relevant procedures under CIPA are adhered to. I
       request that you file an amendment to your motion striking any reference to
       the government’s position.

       Mr. Brockman hereby provides the Court with the government’s requested

modification of its position on the Motion. Defense counsel will await the government’s

opposition papers to more fully understand the nature of the government’s objections

before responding further.



Dated: May 4, 2021                            /s/Jason S. Varnado
                                              Jason S. Varnado
                                              Texas Bar No. 24034722
                                              SDTX Ad. ID No. 32166
                                              Email: jvarnado@jonesday.com
                                              David S. Smith
                                              Texas Bar No. 24117073
                                              SDTX Ad. ID No. 3398393
                                              Email: dssmith@jonesday.com
                                              JONES DAY
                                              717 Texas, Suite 3300
                                              Houston, TX 77002
                                              Telephone: 832-239-3939
                                              Facsimile: 832-239-3600

                                              Kathryn Keneally (Admitted Pro Hac Vice)
                                              New York Bar No. 1866250
                                              Email: kkeneally@jonesday.com
                                              James P. Loonam (Admitted Pro Hac Vice)
                                              New York Bar No. 4035275
                                              Email: jloonam@jonesday.com
                                              Georgina N. Druce (Admitted Pro Hac Vice)
                                              New York Bar No. 5267208


                                            -2-
Case 4:21-cr-00009 Document 55 Filed on 05/04/21 in TXSD Page 3 of 3




                                  Email: gdruce@jonesday.com
                                  JONES DAY
                                  250 Vesey Street
                                  New York, NY 10281-1047
                                  Telephone: 212-326-3939
                                  Facsimile: 212-755-7306

                                  Conor G. Maloney (Admitted Pro Hac Vice)
                                  District of Columbia Bar No. 1632584
                                  Email: cmaloney@jonesday.com
                                  JONES DAY
                                  51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001-2113
                                  Telephone: 202-879-3450
                                  Facsimile: 202-626-1700

                                  Attorneys for Defendant
                                  Robert T. Brockman




                                -3-
